Title: To James Madison from Richard Bland Lee, 17 April 1791
From: Lee, Richard Bland
To: Madison, James


Dear Sir,
Sully Loudoun April 17. 1791
I wrote to you immediately on my return to Virginia relative to my projected peregrination with you thro’ the Eastern States. I had then doubts whether I should be able to accomplish this design. Various circumstances have since occurred—to compel me to relinquish a journey so useful and agreeable and a companion so delectable. I please myself however with the hope that it will be in all respects satisfactory to you; and ardently pray that it may restore you in the Autumn to your friends and the Councils of your Country in perfect health. If you pass thro’ New-York you must call to see Mrs. Colden. You will then not fail to tell her the sincere regard and affectionate esteem with which I always recollect her.
Since my last from Alexandria I have visited Richmond—and as I took different routes in going and returning—I passed thro Counties of various politicks and saw many of the Principal gentlemen. As far as I could discover—they felt no abhorrence at the Excise but when explained, rather approved it as the most judicious tax. The other measures of the government passed without censure—except a few Murmurs relative to the Bank which is a measure that does not seem to make a deep impression on the minds of our citizens. I saw the President about ten days ago in Frederick’s burg on his Southern tour. He was in Excellent health. He informed me that all the preparatory steps for the selection of the scite for the federal city would be completed by his return to Mt. Vernon in the beginning of June.
This is all the information which my present retired situation will enable me to give you. You would confer a singular favor if from the center of action, politicks, & news you would now and then, condescend to dissipate the solitude of your most sincere & devoted friend
Richard Bland Lee

P. S. The elections in this state as far as I have heard of them, have been as judicious as Could be expected—and I flatter myself that the next assembly will be a respectable Body of Men.
